DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 26 MARCH 2021 is considered.  Current pending claims are Claims 1-20 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 APRIL 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In the CROSS-REFERENCE TO RELATED APPLICATIONS SECTION, the data should be updated.  U.S. Patent Application No. 16/120,016 is now U.S. Patent 10,837,970.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,837,970. Although the claims at issue are not identical,  in Claim 1 of both inventions, they are not patentably distinct from each other because the instant invention more generally claims the method for identifying glycosylated peptide fragments as potential biomarkers, comprising steps of fragmenting, quantitating, analyzing and determining.  While the ‘970 patent includes the limitation of fragmenting using multiple region monitoring mass spectrometry (MRM-MS), this limitation is found in Claim 13 of the instant invention.  So the combination of Claims 1 and 13 of the instant invention is exactly the same as Claim 1 of the ‘970 patent reference.  In addition, all of the dependent claims are the same verbatim.  They are indistinguishable.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AEBERSOLD, US Publication No. 2006/0141528 A1, submitted on the Information Disclosure Statement on 16 APRIL 2021, US Patent Application Publications Cite No. 025.
Applicant’s invention is drawn towards a method, a method for identifying glycosylated peptide fragments as potential biomarkers. 
Regarding Claim 1, the reference AEBERSOLD discloses a method for identifying glycosylated peptide fragments as potential biomarkers, abstract, Claim 1, [0014, 0036, 0038, 0114], comprising: fragmenting glycosylated proteins in each of a plurality of biological samples, [0036, 0038, 0100, 0114], isolated from subjects, [0038], with one or more proteases, [0040, 0044], to produce glycosylated peptide fragments; quantitating the glycosylated peptide fragments with liquid chromatography and mass spectrometry (LC-MS), [0020, 0038, 0091, 0131, 0148, 0167], to provide quantitation results; analyzing the quantitation results along with classification of the subjects with a machine learning method to select glycosylated peptide fragments useful for predicting the classification, [0038, 0045-0048, 0107, 0126, 0168-0171]; and determining the identity of glycosylated peptide fragments, [0038, 0126, 0154].
Additional Disclosures Included are: Claim 2: wherein the method of claim 1, wherein the subjects comprise subjects having a disease or a condition and subjects not having the disease or the condition, [0114, 0126, 0134, 0154].; Claim 3: wherein the method of claim 1, wherein the subjects comprise subjects receiving a treatment for a disease and subjects having the disease but not receiving treatment, [0114, 0118, 0132-0134, 0182, 0188].; Claim 4: wherein the method of claim 2, wherein the disease is cancer or an autoimmune disease, [0061, 0134].; Claim 5: wherein the method of claim 4, wherein the disease is cancer selected from breast cancer, cervical cancer or ovarian cancer, [0061, 0134].; Claim 7: wherein the method of claim 1, wherein the glycosylated peptide fragment is N-glycosylated, [0084, 0092, 0138, 0144, 0155].; Claim 8: wherein the method of claim 1, wherein the glycosylated peptide fragment is O-glycosylated, [0084, 0092, 0138, 0144, 0155].; Claim 9: wherein the method of claim 1, wherein the wherein the glycosylated proteins are one or more of alpha-i-acid glycoprotein, alpha-1-antitrypsin, alpha-1B- glycoprotein, alpha-2-HS-glycoprotein, alpha-2-macroglobulin, antithrombin-III, apolipoprotein B-100, apolipoprotein D, apolipoprotein F, beta-2-glycoprotein 1, ceruloplasmin, fetuin, fibrinogen, immunoglobulin (Ig) A, IgG, IgM, haptoglobin, hemopexin, histidine-rich glycoprotein, kininogen-1, serotransferrin, transferrin, vitronectin zinc-alpha-2-glycoprotein, [0210], Table 5.; Claim 10: wherein the method of claim 9, wherein the glycosylated proteins are one or more of alpha-1-acid glycoprotein, immunoglobulin (Ig) A, IgG or IgM, [0210], Table 5.; Claim 11: wherein the method of claim 1, wherein the glycosylated peptide fragments have an average length of from 5 to 50 amino acid residues, [0194].; Claim 12: wherein the method of claim 1, wherein the one or more proteases comprise at least two proteases., [0071].; Claim 14: wherein the method of claim 1, wherein the wherein the biological sample is body tissue, saliva, tears, sputum, spinal fluid, urine, synovial fluid, whole blood, serum or plasma, [0014, 0037]; Claim 15: wherein the method of claim 14, wherein the biological sample is whole blood, serum or plasma, [0014, 0037].; Claim 16: wherein the method of claim 1, wherein the subjects are mammals, [0014, 0037, 0131-0133].; Claim 17: wherein the method of claim 16, wherein the subject are humans, [0014, 0037].; and Claim 20: wherein the method of claim 1, wherein the analysis further comprises genomic data, proteomics, metabolics, lipidomics data, or a combination thereof, [0010, 0011, 0139].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over AEBERSOLD, US Publication No. 2006/0141528 A1, submitted on the Information Disclosure Statement on 16 APRIL 2021, US Patent Application Publications Cite No. 025, and further in view of KREK, WO 2009/138392 A1, submitted on the Information Disclosure Statement on 16 APRIL 2021, Foreign Patent Documents Cite No. 020.
Regarding Claim 6, the reference AEBERSOLD discloses the claimed invention, but is silent in regards to wherein the disease is an autoimmune disease selected from HIV, primary sclerosing cholangitis, primary biliary cirrhosis or psoriasis.
The KREK reference discloses a method for identifying glycosylated peptide fragments as potential biomarkers, abstract, in subjects with a disease such as cancer and the method maybe applied to patients with other types of diseases or dysfunctions  including autoimmune disease, such as such as multiple sclerosis, rheumatoid arthritis; infectious 20 diseases: such as malaria, HIV; cardiovascular disease: such as hypertension, atherosclerosis, page 16 line 12-26. The method includes the steps of fragmenting glycosylated proteins in each of a plurality of biological samples isolated from subjects, with one or more proteases, to produce glycosylated peptide fragments, page 17 line 2-5; quantitating the glycosylated peptide fragments with liquid chromatography and mass spectrometry (LC-MS) to provide quantitation results, page 17 line 6-21; analyzing the quantitation results along with classification of the subjects with a machine learning method, page 17 line 28 – page 18 line 6.
It would be obvious to one having ordinary skill in the art at the time the invention was made to modify the claimed invention of AEBERSOLD with the type of disease analyzed is an autoimmune disease so that perturbations can be applied to the diseases so that it is possible to look at the markers as a rationale consequence of the induced perturbation as opposed to what the general term like disease related might suggest, page 16 line 23-26.  
Regarding Claim 18, the reference AEBERSOLD discloses the claimed invention, but is silent in regards to wherein the machine learning approach is deep learning, neural network, linear discriminant analysis, quadratic discriminant analysis, support vector machine, random forest, nearest neighbor or a combination thereof.
The KREK reference discloses a method for identifying glycosylated peptide fragments as potential biomarkers, abstract, wherein analysis of the subjects samples are analyzed by a machine learning approach, page 29 line 20-page 30 line 5.  The machine learning approach is selected from deep learning, neural network, linear discriminant analysis, quadratic discriminant analysis, support vector machine, random forest, nearest neighbor or a combination thereof, KERK, page 29 line 20-page 30 line 5.
It would be obvious to one having ordinary skill in the art at the time the invention was made to modify the type of machine learning approach to be quadratic discriminant analysis to determine a rule by which an individual is allocated to one of 2 or more groups based on the independent variables that are measured in such an individual, page 29 line 19-page 30 line 5.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over AEBERSOLD, US Publication No. 2006/0141528 A1, submitted on the Information Disclosure Statement on 16 APRIL 2021, US Patent Application Publications Cite No. 025, and further in view of NILSSON, US Publication No. 2014/0037658 A1, submitted on the Information Disclosure Statement on 16 APRIL 2021, US Patent Application Publications Cite No. 080. 
Regarding Claim 13, reference AEBERSOLD discloses the claimed invention, but is silent in regards to wherein the mass spectrometry comprises multiple reaction monitoring mass spectrometry. 
The reference NILSSON discloses a method for the diagnosis of Alzheimer’s disease based on the glycosylation pattern of amyloid beta peptides in body fluids and tissues, abstract, [0010].  The method includes: a. Enrichment of Abeta peptides and glycopeptides carrying the O-linked glycosylation on Tyr10 from a sample, b. Separation of the Abeta peptides and glycopeptides using liquid chromatography, c. Identification of Abeta peptide and glycan fragments by mass spectrometry and d. Determination of the level of O-linked glycosylation at Tyr10 of Abeta in relation to Abeta peptides using mass spectrometry.  In one embodiment the invention relates to a method wherein the peaks have been previously identified using mass spectrometry and is performed in Multiple Reaction Monitoring (MRM) mode, [0062, 0169].  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further define the mass spectrometry to comprise multiple reaction monitoring mass spectrometry as taught by NILSSON so that analysis can be performed a higher dynamic range, [0181].
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over AEBERSOLD, US Publication No. 2006/0141528 A1, submitted on the Information Disclosure Statement on 16 APRIL 2021, US Patent Application Publications Cite No. 025, and further in view of BOSQUES, US Publication No. 2006/0127950 A1, submitted on the Information Disclosure Statement on 16 APRIL 2021, US Patent Application Publications Cite No. 034. 
Regarding Claim 19, the reference AEBERSOLD discloses the claimed invention, but is silent in regards to wherein the machine learning approach is deep learning, neural network or combination thereof. 
The reference BOSQUES discloses an improved analysis of carbohydrates, abstract, which uses a computational approach for identifying glycan-based biomarkers for specific diseases using data from glycoprofiling, [0381].  Different types of pattern analysis are performed to identify the patterns in the dataset including neural network which identifies nonlinear relationships or patterns between different features and the property or class of interest, [0381-0384].
It would be obvious to one having ordinary skill in the art at the time the invention was made to modify the type of machine learning to be neural networks to identify nonlinear relationships or patterns between the different features and the property or class of interest, [0384]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797